Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 1 of 7 PageID 67



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


SYDRIC R. REYNOLDS,

                 Plaintiff,

v.                                             Case No. 3:20-cv-803-J-39MCR

C. HODGSON, et al.,

               Defendants.
_______________________________

                                      ORDER

      Plaintiff, an inmate of the Florida penal system proceeding

pro se and as a pauper, initiated this action by filing a Civil

Rights Complaint (Doc. 1; Compl.) under 42 U.S.C. § l983. He names

multiple    Defendants,    who   are    administrators          or   officers   at

Columbia    Correctional    Institution         (CCI).        Plaintiff   asserts

violations of the Eighth and Fourteenth Amendments and provisions

of   the   Florida   Constitution     arising     out    of    two   use-of-force

incidents that occurred at CCI in May and October 2017. See Compl.

at 3. As relief, Plaintiff seeks monetary damages and injunctive

relief. Id. at 9.

      Upon initial screening of the complaint, the Court finds

Plaintiff has failed to adequately set forth his claims. First,

Plaintiff does not attribute factual allegations to all named

Defendants.    Specifically,     it    is     unclear    why    Plaintiff   names

Defendants Allen, Whith, Roderts, and Fornes. Plaintiff does not
Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 2 of 7 PageID 68



allege these individuals participated in the force incidents that

are the basis of his claims. Rather, Plaintiff alleges Defendants

Brown, Norton, and Glass physically beat him on May 9, 2017;

Defendants McMunas and Dustin sprayed him with chemical agents and

beat him, also on May 9, 2017; Defendant Dube instructed or allowed

Defendants McMunas and Dustin to harm him; Defendants Norton,

Pinkerton, and Smith beat him on October 12, 2017; and Defendant

Hodgson allowed officers to spray him with chemical agents (though,

it is unclear when and under what circumstances officers sprayed

Plaintiff in October 2017).

     Second, it appears the use-of-force incidents that occurred

in May are unrelated to the force incident(s) that occurred in

October. If the incidents are unrelated, Plaintiff should pursue

his claims in separate civil rights actions. If the incidents are

related, Plaintiff must say how they are related, and he should

clarify the circumstances under which he was sprayed with chemical

agents in October 2017.

     Third, Plaintiff’s allegations are not clear or concise. He

includes seemingly unrelated and extraneous factual allegations.

For instance, Plaintiff explains he was sent to the hospital after

the May 9, 2017 incidents; was transferred to another correctional

institution on May 11, 2017; had x-rays taken on May 16, 2017;

returned   to   CCI   on   July   7,   2017;   had   trouble   sleeping   and

threatened to commit suicide in mid-July, 2017; and had more x-

                                       2
Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 3 of 7 PageID 69



rays taken after the October 12, 2017 beating incident. These

allegations appear unnecessary because Plaintiff does not allege

Defendants    denied     him   medical   care   or     were    deliberately

indifferent to his mental health needs. To the extent Plaintiff

includes these facts only to establish that he sustained injuries

because of the force incidents, he should omit them. In section V

of the Civil Rights Complaint form, Plaintiff may identify what

injuries he contends Defendants caused. He should avoid providing

a narrative explanation of the medical providers he saw, when he

saw them, and what they diagnosed. If the claims proceed, Plaintiff

will have an opportunity later to fully explain the facts and offer

evidence, including medical records.

     For   the   above   reasons,   Plaintiff   must    file    an   amended

complaint on the enclosed Civil Rights Complaint form and in

compliance with federal pleading standards. Federal Rule of Civil

Procedure 8(a) requires a pleading to include a short and plain

statement of the claim showing the pleader is entitled to relief.

Rule 10(b) requires all averments of the claim be made “in numbered

paragraphs, each limited as far as practicable to a single set of

circumstances.” To survive dismissal, a complaint must allege

facts, accepted as true, that state a claim “that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

     If Plaintiff chooses to amend his complaint, he should assess

his case and name as defendants only those individuals allegedly

                                    3
Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 4 of 7 PageID 70



responsible for violating his federal constitutional rights, and

he must allege how each individual is so responsible. In doing so,

Plaintiff should know that supervisory liability has been rejected

as a theory of recovery under § l983. Thus, a defendant who holds

a supervisory position may not be held liable simply because a

correctional    institution    staff    member   violated    an   inmate’s

constitutional rights.

     Additionally, any claims arising out of unrelated incidents

must be pursued in a separate action, and Plaintiff should omit

extraneous facts. Plaintiff must also adhere to the following

instructions:

     1.    The amended      complaint     must   be   marked,     “Amended
           Complaint.”

     2.    The amended complaint must name as defendants only those
           who had been acting under color of state law and are
           responsible for the alleged constitutional violation.

     3.    The amended complaint must state the full names of each
           defendant (to the extent Plaintiff knows them) in the
           style of the case on the first page and in section I.B.

     4.    The list of defendants named on the first page must match
           the list of named defendants in section I.B.

     5.    The amended complaint (or a separate filing) must
           include current addresses for each defendant so the
           Court can direct service of process.

     6.    In section IV, “Statement of Claim,” there must be a
           clear description of how each defendant was involved in
           the alleged violation(s). The allegations should be
           stated in numbered paragraphs, each limited to a single
           set of circumstances. Plaintiff should separately
           explain the facts giving rise to his individual claims


                                    4
Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 5 of 7 PageID 71



           for relief, and he should clearly state how each
           defendant is responsible for each alleged violation.1

     7.    In section V, “Injuries,” there must be a statement
           concerning how each defendant’s action or omission
           injured Plaintiff.

     8.    In section VI, “Relief,” there must be a statement of
           what Plaintiff seeks through this action.2

     Plaintiff must sign and date the amended complaint after the

following statement on the form:

           Under Federal Rule of Civil Procedure 11, by
           signing below, I certify to the best of my
           knowledge, information, and belief that this
           complaint: (1) is not being presented for an
           improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the
           cost of litigation; (2) is supported by
           existing law or by a nonfrivolous argument for
           extending, modifying, or reversing existing
           law;   (3)  the   factual   contentions   have
           evidentiary support or, if specifically so
           identified, will likely have evidentiary
           support after a reasonable opportunity for
           further investigation or discovery; and (4)
           the complaint otherwise complies with the
           requirements of Rule 11.

     Before signing the amended complaint, Plaintiff must ensure

his assertions are truthful and he has not knowingly made false




     1Plaintiff may attach additional pages if necessary, but he
should continue to number the paragraphs for a clear presentation
of his factual allegations supporting each claim.

     2  Plaintiff is advised that “[t]he [Prison Litigation Reform
Act (PLRA)] places substantial restrictions on the judicial relief
that prisoners can seek . . . .” Brooks v. Warden, 800 F.3d 1295,
1307 (11th Cir. 2015) (quoting Al-Amin v. Smith, 637 F.3d 1192,
1195 (11th Cir. 2011)).


                                    5
Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 6 of 7 PageID 72



material declarations. He must neither exaggerate nor distort the

facts but instead must truthfully state the facts underlying his

claims. Knowingly making a false material declaration in violation

of 18 U.S.C. § 1623 is punishable by a fine, imprisonment, or both.

     Accordingly, it is now

     ORDERED:

     1.    The Clerk shall send Plaintiff a Civil Rights Complaint

form.

     2.    By October 26, 2020, Plaintiff must mail an amended

complaint to the Court for filing, along with one copy of the

amended complaint (including exhibits)3 for each named defendant.

The amended complaint should comply with the instructions on the

form and those provided in this order. Plaintiff may proceed in

this case on one basic issue or incident. He may file separate

civil rights complaints to pursue any claims unrelated to those he

pursues in this case.4 Plaintiff’s failure to comply with this

order may result in the dismissal of this case.




     3 Plaintiff may include exhibits, such as grievances or
medical records. Plaintiff must individually number each exhibit
in the lower right-hand corner of each exhibit. If his first
exhibit has multiple pages, he should number the pages 1-A, 1-B,
1-C, etc.

     4 If Plaintiff chooses to initiate new actions based on other
incidents, he should consider the running of the statute of
limitations.

                                    6
Case 3:20-cv-00803-BJD-MCR Document 10 Filed 09/29/20 Page 7 of 7 PageID 73



     DONE AND ORDERED at Jacksonville, Florida, this 29th day of

September 2020.




Jax-6
c:
Sydric R. Reynolds




                                    7
